                                       Case 19-13816-LMI                  Doc 3     Filed 03/26/19    Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Super Brite Screw Corp.                                                                     Case No.
                                                                                  Debtor(s)             Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Super Brite Screw Corp. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 26, 2019                                                      /s/ Christian Somodevilla
 Date                                                                Christian Somodevilla 59539
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Super Brite Screw Corp.
                                                                     Leiderman Shelomith Alexander + Somodevilla, PLLC
                                                                     2 S Biscayne Blvd # 2300
                                                                     Miami, FL 33131
                                                                     (305) 894-6163 Fax:(305) 503-9447
                                                                     cs@lsaslaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
